                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

JOE HAND PROMOTIONS, INC., as Broadcast
Licensee of the August 26, 2017 Mayweather vs.
McGregor Match,

                             Plaintiff,
v.                                                                    Case No. 3:19-cv-012
                                                                    Judge Thomas M. Rose

RENEA D. TURNER, Individually, and as
officer, director, shareholder, principal, manager
and/or member of INFUSION’S FINE DINING
& SPIRITS LLC, d/b/a INFUSIONS FINE
DINING & SPIRITS, a/k/a VOODOO MOON,
a/k/a CHAMPION CITY SPORTS CLUB, et al.,

                             Defendants.



              ENTRY AND ORDER DENYING MOTION TO DISMISS.
              ECF 10.



       Pending before the Court is Motion to Dismiss by Pro Se Defendant Renea D. Turner. ECF

10. For the reasons stated in Plaintiff’s response, ECF 18, the motion is DENIED.

       DONE and ORDERED in Dayton, Ohio, this Monday, April 22, 2019.



                                                                     s/Thomas M. Rose
                                                       ________________________________
                                                                     THOMAS M. ROSE
                                                       UNITED STATES DISTRICT JUDGE




                                              1
